Exhibit 10.1

THIRD AMENDMENT AGREEMENT

This THIRD AMENDMENT AGREEMENT (this “Amendment”) is made as of the 26th day of
June, 2006 among:

(a)  EPIQ SYSTEMS, INC., a Missouri corporation (“Borrower”);

(b)  the Lenders, as defined in the Credit Agreement, as hereinafter defined;

(c)  KEYBANK NATIONAL ASSOCIATION, as lead arranger, sole book runner and
administrative agent for the Lenders under the Credit Agreement (“Agent”);

(d)  NATIONAL CITY BANK OF THE MIDWEST, as co-documentation agent; and

(e)  SILICON VALLEY BANK, as co-documentation agent.

WHEREAS, Borrower, Lenders and Agent are parties to that certain Amended and
Restated Credit and Security Agreement, dated as of November 15, 2005, that
provides, among other things, for loans and letters of credit aggregating One
Hundred Twenty-Five Million Dollars ($125,000,000), all upon certain terms and
conditions (as amended and as the same may from time to time be further amended,
restated or otherwise modified, the “Credit Agreement”);

WHEREAS, Borrower, Agent and the Lenders desire to amend the Credit Agreement to
modify certain provisions thereof and add certain provisions thereto;

WHEREAS, each capitalized term used herein and defined in the Credit Agreement,
but not otherwise defined herein, shall have the meaning given such term in the
Credit Agreement; and

WHEREAS, unless otherwise specifically provided herein, the provisions of the
Credit Agreement revised herein are amended effective as of the date of this
Amendment;

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein and for other valuable consideration, Borrower, Agent and the Lenders
agree as follows:

1.    Amendment to Definitions. Article I of the Credit Agreement is hereby
amended to delete the definitions of “Derived Base Rate” and “Derived Eurodollar
Rate” therefrom and to insert in place thereof, respectively, the following:

“Derived Base Rate” shall mean (a) prior to the Interest Reduction Date, a rate
per annum equal to the sum of the Applicable Margin (from time to time in
effect) for Base Rate Loans plus the Base Rate, and (b) on the Interest
Reduction Date and thereafter, a rate per annum equal to (i) the Applicable
Margin (from time to time in effect) for Base Rate Loans minus twenty-five (25)
basis points, plus (ii) the Base Rate.

1


--------------------------------------------------------------------------------




“Derived Eurodollar Rate” shall mean (a) prior to the Interest Reduction Date, a
rate per annum equal to the sum of the Applicable Margin (from time to time in
effect) for Eurodollar Loans plus the Eurodollar Rate, and (b) on the Interest
Reduction Date and thereafter, a rate per annum equal to (i) the Applicable
Margin (from time to time in effect) for Eurodollar Loans minus twenty-five (25)
basis points, plus (ii) the Eurodollar Rate.

2.             Addition to Definitions. Article I of the Credit Agreement is
hereby amended to add the following new definitions thereto:

“Applicable Margin Adjustment Date” shall mean the first day of each month
following the date upon which Agent should have received, pursuant to
Section 5.3(a) and (b) hereof, the Consolidated financial statements of
Borrower.

“Equity Offering Completion Date” shall mean the first day after June 26, 2006
that Borrower shall have successfully completed an offering and sale of common
stock in an amount equal to or greater than Twenty-Five Million Dollars
($25,000,000).

“Interest Reduction Date” shall mean the first Applicable Margin Adjustment Date
following the Equity Offering Completion Date.

“Term Loan Maturity Date” shall mean the earlier of the Accelerated Maturity
Date or June 30, 2007; provided that there shall be no Accelerated Maturity Date
if an Acceptable Non-Acceleration Event shall occur prior to the Accelerated
Maturity Date.

3.             Amendment to Term Loan. Article II of the Credit Agreement is
hereby amended to delete Section 2.3 therefrom and to insert in place thereof
the following:

Section 2.3. Term Loan.

Subject to the terms and conditions of this Agreement, the Term Lenders shall
make the Term Loan to Borrower on the Closing Date, in the amount of the Term
Loan Commitment. The Term Loan shall be payable in full on the Term Loan
Maturity Date. Borrower shall notify Agent, in accordance with the notice
provisions of Section 2.6 hereof, whether the Term Loan will be a Base Rate Loan
or Eurodollar Loans. The Term Loan may be a mixture of a Base Rate Loan and
Eurodollar Loans.

4.             Amendment to Term Loan Interest. Section 2.4 of the Credit
Agreement is hereby amended to delete subsection (c)(ii) therefrom and to insert
in place thereof the following:

(c)(ii)              Eurodollar Loans. With respect to any portion of the Term
Loan that shall be a Eurodollar Loan, Borrower shall pay interest on the unpaid
principal amount of such Eurodollar Loan outstanding from time to time, fixed in
advance on the first day of the Interest Period applicable thereto through the
last day of the Interest Period applicable thereto (but subject to changes in
the Applicable Margin for Eurodollar Loans and subject to the additional
increase pursuant to subpart (B) below), at (A) for the period from the Closing
Date through April 15, 2007, the Derived Eurodollar Rate, and (B) on April 16,

2


--------------------------------------------------------------------------------




2007 and thereafter, the Derived Eurodollar Rate plus two hundred (200) basis
points. Interest on such Eurodollar Loan shall be payable on each Interest
Adjustment Date with respect to an Interest Period (provided that if an Interest
Period shall exceed three months, the interest must be paid every three months,
commencing three months from the beginning of such Interest Period).

5.             Closing Items. Concurrently with the execution of this Amendment,
Borrower shall:

(a)           cause each Guarantor of Payment to execute the attached
Acknowledgement and Agreement;

(b)           pay an amendment fee to Agent, (i) for the pro-rata benefit of the
Revolving Lenders, in an amount equal to ten basis points multiplied by the
Revolving Amount, plus (ii) for the pro-rata benefit of the Term Lenders, in an
amount equal to ten basis points multiplied by the outstanding principal balance
of the Term Loan; and

(c)           pay all legal fees and expenses of Agent in connection with this
Amendment.

6.             Representations and Warranties. Borrower hereby represents and
warrants to Agent and the Lenders that (a) Borrower has the legal power and
authority to execute and deliver this Amendment; (b) the officers executing this
Amendment have been duly authorized to execute and deliver the same and bind
Borrower with respect to the provisions hereof; (c) the execution and delivery
hereof by Borrower and the performance and observance by Borrower of the
provisions hereof do not violate or conflict with the organizational agreements
of Borrower or any law applicable to Borrower or result in a breach of any
provision of or constitute a default under any other agreement, instrument or
document binding upon or enforceable against Borrower; (d) no Default or Event
of Default exists under the Credit Agreement, nor will any occur immediately
after the execution and delivery of this Amendment or by the performance or
observance of any provision hereof; (e) Borrower is not aware of any claim or
offset against, or defense or counterclaim to, Borrower’s obligations or
liabilities under the Credit Agreement or any Related Writing; and (f) this
Amendment constitutes a valid and binding obligation of Borrower in every
respect, enforceable in accordance with its terms.

7.             References to Credit Agreement. Each reference that is made in
the Credit Agreement or any Related Writing shall hereafter be construed as a
reference to the Credit Agreement as amended hereby. Except as herein otherwise
specifically provided, all terms and provisions of the Credit Agreement are
confirmed and ratified and shall remain in full force and effect and be
unaffected hereby. This Amendment is a Related Writing.

8.             Waiver. Borrower, by signing below, hereby waives and releases
Agent and each of the Lenders, and their respective directors, officers,
employees, attorneys, affiliates and subsidiaries, from any and all claims,
offsets, defenses and counterclaims of which Borrower is aware, such waiver and
release being with full knowledge and understanding of the circumstances and
effect thereof and after having consulted legal counsel with respect thereto.

3


--------------------------------------------------------------------------------




9.             Counterparts. This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.

10.           Headings. The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

11.           Severability. Any term or provision of this Amendment held by a
court of competent jurisdiction to be invalid or unenforceable shall not impair
or invalidate the remainder of this Amendment and the effect thereof shall be
confined to the term or provision so held to be invalid or unenforceable.

12.           Governing Law. The rights and obligations of all parties hereto
shall be governed by the laws of the State of Ohio, without regard to principles
of conflicts of laws.

[Remainder of page intentionally left blank.]

4


--------------------------------------------------------------------------------




JURY TRIAL WAIVER. BORROWER, THE LENDERS AND AGENT, TO THE EXTENT PERMITTED BY
LAW, EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, THE
LENDERS AND AGENT, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED
TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH
THIS AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED
OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first set forth above.

EPIQ SYSTEMS, INC.

 

 

 

 

By:

/s/  Elizabeth M. Braham

 

 

Elizabeth M. Braham

 

 

Secretary

 

 

 

KEYBANK NATIONAL ASSOCIATION,

as Agent and as a Lender

 

 

 

 

By:

/s/  Jeff Kalinowski

 

 

Name: Jeff Kalinowski

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

NATIONAL CITY BANK OF THE MIDWEST,
as Co-Documentation Agent and as a Lender

 

 

 

 

By:

/s/  Alyson D. Ogden

 

 

Name:   Alyson D. Ogden

 

 

Title:   Associate

 

 

 

 

 

 

 

SILICON VALLEY BANK,
as Co-Documentation Agent and as a Lender

 

 

 

 

By:

/s/  Janice Galbavy

 

 

Name:   Janice Galbavy

 

 

Title:   Relationship Manager

 

5


--------------------------------------------------------------------------------




 

ACKNOWLEDGMENT AND AGREEMENT

The undersigned consent and agree to and acknowledge the terms of the foregoing
Third Amendment Agreement dated as of June 26, 2006. The undersigned further
agree that the obligations of the undersigned pursuant to the Guaranty of
Payment executed by the undersigned shall remain in full force and effect and be
unaffected hereby.

The undersigned hereby waive and release Agent and the Lenders and their
respective directors, officers, employees, attorneys, affiliates and
subsidiaries from any and all claims, offsets, defenses and counterclaims of
which the undersigned are aware, such waiver and release being with full
knowledge and understanding of the circumstances and effect thereof and after
having consulted legal counsel with respect thereto.

JURY TRIAL WAIVER. THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVE
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS, AGENT, THE LENDERS AND THE
UNDERSIGNED, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

BANKRUPTCY SERVICES LLC

 

 

FINANCIAL BALLOTING GROUP, LLC

EPIQ SYSTEMS ACQUISITION, INC.

 

 

 

POORMAN-DOUGLAS CORPORATION

 

 

 

HILSOFT, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/   Elizabeth M. Braham

 

By:

/s/Elizabeth M. Braham

 

Elizabeth M. Braham

 

 

Elizabeth M. Braham

 

Secretary

 

 

Secretary, Chief Financial Officer and Treasurer

 

 

 

 

 

NOVARE, INC.

 

 

NMATRIX, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/   Elizabeth M. Braham

 

By:

/s/Elizabeth M. Braham

 

Elizabeth M. Braham

 

 

Elizabeth M. Braham

 

Treasurer and Secretary

 

 

Executive Vice President and ChiefFinancial Officer

 

 

6


--------------------------------------------------------------------------------